                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

RUTH A. MILLER,

       Plaintiff,
v.                                                    Case No. 8:17-cv-1470-T-AAS

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
Social Security Administration,

      Defendant.
______________________________________/

                                 AMENDED ORDER1

       Ruth Miller moves for an attorney’s fees award under the Equal Access to

Justice Act (EAJA), 28 U.S.C. Section 2412. (Doc. 24). The Commissioner does not

oppose Ms. Miller’s motion. (Id. at 1). Ms. Miller requests $5,895 in attorney’s fees

for work her attorney Erik Berger performed and $400 in costs incurred because of

filing the complaint. (Id. at 1, 4).

       The EAJA allows courts to award reasonable attorney’s fees to a prevailing

party against the United States. 28 U.S.C. § 2412. But the prevailing party must

move for attorney’s fees within thirty days of final judgment. § 2412(d)(1)(B).

       On September 11, 2018, the court reversed and remanded the Commissioner’s

final decision under sentence four of 42 U.S.C. Section 405(g) for further


1 The January 14th order awarded $5,985.00 in attorneys fees under the EAJA. (Doc.
25). Counsel, however, requested $5,895.00 in attorney’s fees. (Doc. 24). Therefore,
the only change between this order and the January 14th order is the language
awarding counsel $5,895.00 in attorney’s fees.
                                         1
administrative proceedings. (Doc. 21). The Clerk entered judgment in Ms. Miller’s

favor the next day—September 12th. (Doc. 22).

      The United States and its agencies and employees have sixty days to appeal a

judgment. Fed. R. App. P. 4(a)(1)(b); 26(a)(1). The sixty-day period to appeal Ms.

Miller’s judgment expired November 12, 2018, at which point judgment became final.

So, Ms. Miller’s deadline to move for attorney’s fees under the EAJA was December

13, 2018—thirty days after November 12th. But Ms. Miller moved for attorney’s fees

on January 9, 2019—twenty-seven days after her deadline.

      The time limit to apply for attorney’s fees under the EAJA is not jurisdictional.

Scarborough v. Principi, 541 U.S. 401, 415 (2004). As a result, a court can grant an

untimely motion for attorney’s fees under the EAJA consistent with the doctrine of

equitable tolling. Cruz v. Berryhill, No. 16-21307-CIV-MOORE/MCALILEY, ___F.

Supp. 3d___, 2018 WL 6009655, at *5 (S.D. Fla. Oct. 16, 2018). Equitable tolling is

the court’s discretionary extension of a deadline because of “extraordinary

circumstances that prevented one from complying despite reasonable diligence

throughout the period before the deadline passed.” Black’s Law Dictionary, 656 (10th

ed. 2014); see also Carolyn A. Kubitschek & Jon C. Dubin, Social Security Disability:

Law and Procedure in Federal Court § 10:29 (2017) (stating courts can extend the

time limit to apply for attorney’s fees under the EAJA) (footnote omitte d).

      Ms. Miller ‘s counsel states he missed the deadline to move for attorney’s fees

under the EAJA because of “a clerical error.” (Doc. 23, p. 1). Equitable tolling is


                                          2
usually applied when the party seeking its application could not meet the deadline at

issue because of circumstances outside the party’s control. See In re Withrow, 570

B.R. 452, 458 (Bankr. N.D. Ga. 2017) (discussing how federal courts rarely apply

equitable tolling). The court is therefore hesitant to apply equitable tolling simply

because of “a clerical error.”

      That said, the Commissioner does not oppose Ms. Miller’s untimely motion for

attorney’s fees under the EAJA. (Doc. 23, p. 1; Doc. 24, p. 1). A court should grant a

Social Security claimant’s request for attorney’s fees when it is unopposed. See Jones

v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL 7721334 (M.D. Fla. Nov. 30, 2015)

(awarding unopposed attorney’s fees request). The court, therefore, will award Ms.

Miller attorney’s fees under the EAJA because the Commissioner does not oppose Ms.

Miller’s untimely motion.

      Because of her lack of opposition, the Commissioner does not contest the

following: Ms. Miller is the prevailing party; Ms. Miller’s net worth was less than $2

million when she filed her complaint; the Commissioner’s position was not

substantially justified; no special circumstances make an attorney’s fees award

unjust; and Ms. Miller’s attorney’s fees request is reasonable. Ms. Miller therefore

meets the requirements for an attorney’s fees award under the EAJA.

      Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will


                                          3
determine whether Ms. Miller owes a debt to the United States. Ms. Miller also

assigned her rights to EAJA fees to her attorneys. (Doc. 24-1). So, if Ms. Miller has

no federal debt, the United States will accept Ms. Miller’s assignment of EAJA fees

and pay the fees directly to her counsel.

      The following is therefore ORDERED:

      1.     Ms. Miller’s motion to file an out-of-time motion for attorney’s fees under

             the EAJA (Doc. 23) is GRANTED.

      2.     Ms. Miller’s motion for attorney’s fees under the EAJA (Doc. 24) is

             GRANTED.

      3.     Ms. Miller is awarded $5,895.00 in attorney’s fees under the EAJA.

      4.     Ms. Miller is awarded $400.00 in costs under the EAJA.

      ENTERED in Tampa, Florida, on April 12, 2019.




                                            4
